[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

DUANE MORRIS LLP - NYPATENT DEPARTMENT
1540 BROADWAY
NEW YORK, NY 10036-4086																 
In re Application of					:
VAN DEN ENDEN					:	DECISION ON PETITION
Serial No.: 16/245,409				:	UNDER 37 CFR § 1.59(b)
Filed: January 11, 2019				:
Attorney Docket No: Y7954-00407			:
 
This is in response to the petition under 37 CFR § 1.59(b), filed September 28, 2020, to expunge information from the above identified application. This application has not yet been allowed.  

Petitioner requests expungement of proprietary/trade secret information submitted in the subject application on September 28, 2020. The petition fee under 37 CFR 1.17(g) has been paid.

Although a review of the application file identifies a document that is marked as “Confidential,” this document was received in the Central Fax Center. According to MPEP 724.02, information that is considered as confidential must be “filed in a sealed, clearly labeled, envelope or container.” Furthermore, the envelope or container must be hand-carried to the Customer Window, or mailed to the Commissioner of Patents. Accordingly, the decision on the petition is DISMISSED. 

Should there be any questions about this decision, please contact Scarlett Y. Goon by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.


Technology Center 1600